   8:21-cv-00361-RGK-PRSE Doc # 5 Filed: 09/21/21 Page 1 of 1 - Page ID # 32




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

ALPHONSO V. FRAZIER II, on behalf of
minor son M.F.,
                                                              8:21CV361
                     Plaintiff,

       vs.                                                      ORDER

CITY OF OMAHA, JOHN HENIGE,
Omaha Police Officer #1914; PAUL
LAWSON, Omaha Police Officer #1536;
and JERRY MARTINEZ, SGT, Omaha
Police Officer #1239,

                     Defendants.


       Plaintiff, a non-prisoner, filed a Motion for Leave to Proceed in Forma
Pauperis. (Filing 2.) Upon review of Plaintiff’s Motion, the court finds that Plaintiff
is financially eligible to proceed in forma pauperis.

      IT IS THEREFORE ORDERED that leave to proceed in forma pauperis is
granted, and the Complaint shall be filed without payment of fees. Plaintiff is
advised that the next step in his case will be for the court to conduct an initial review
of his claims to determine whether summary dismissal is appropriate under 28
U.S.C. § 1915(e)(2). The court will conduct this initial review in its normal course
of business.

      Dated this 21st day of September, 2021.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge
